PER CURIAM.
We have for review by certiorari a decision of the District Court of Appeal, First District, Britton v. State, 339 So.2d 256, which allegedly conflicts with the decision of the District Court of Appeal, Second District, in Lomax v. State, 322 So.2d 650.
Subsequent to the filing of this petition for certiorari, we quashed the decision of the District Court of Appeal, Second Dis*462trict, in Lomax v. State, supra. See Lomax v. State, 345 So.2d 719 (Fla.1977).
We approve the decision of the District Court of Appeal, First District, in the case sub judice. The writ of certiorari is therefore discharged.
It is so ordered.
ADKINS, BOYD, SUNDBERG and HATCHETT, JJ., concur.
OVERTON, C. J., dissents.